
	

113 HR 444 : Require Presidential Leadership and No Deficit Act
U.S. House of Representatives
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 444
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 7, 2013
			Received; read twice and referred to the
			 Committee on the
			 Budget
		
		AN ACT
		To require that, if the President’s fiscal
		  year 2014 budget does not achieve balance in a fiscal year covered by such
		  budget, the President shall submit a supplemental unified budget by April 1,
		  2013, which identifies a fiscal year in which balance is achieved, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Require Presidential Leadership and No
			 Deficit Act or the Require a PLAN Act.
		2.Purpose and
			 findings
			(a)PurposeThe purpose of this Act is to require the
			 President to submit to Congress a supplemental unified budget if the
			 President’s budget for fiscal year 2014 does not achieve balance in a fiscal
			 year covered by such budget.
			(b)FindingsCongress finds the following:
				(1)With this year’s
			 expected failure to meet the statutory deadline for submission of his budget,
			 as stated by the Office of Management and Budget, the President will have only
			 met the statutory deadline in one of his five budget submissions.
				(2)Despite a promise
			 to cut the deficit in half, the deficit doubled during the President’s first
			 year in office and has exceeded $1 trillion for four years now.
				(3)Since taking
			 office, the President has allowed the Federal debt to grow by nearly $6
			 trillion and total debt now exceeds the size of the entire economy of the
			 United States.
				(4)Under the
			 President’s most recent budget submission, the budget never achieves
			 balance.
				(5)The President’s
			 fiscal year 2013 budget submission includes the admission that under his own
			 policies the Federal Government’s fiscal position gradually
			 deteriorates.
				3.Submission of a
			 supplemental unified budget
			(a)In
			 generalIf the President’s
			 budget for fiscal year 2014, submitted to Congress pursuant to
			 section
			 1105(a) of title 31, United States Code, results in a projected
			 deficit in every fiscal year for which estimates are provided in such budget,
			 then the President shall submit a supplemental unified budget pursuant to
			 subsection (b).
			(b)Contents of
			 supplemental unified budgetNot later than April 1, 2013, the President
			 shall submit to Congress a supplemental unified budget that includes—
				(1)the information
			 required under section 1105(a) of title 31, United
			 States Code;
				(2)an estimate of the
			 earliest fiscal year in which the supplemental budget is not projected to
			 result in a deficit;
				(3)a detailed description of additional
			 policies to be implemented in order to achieve such result (including an
			 evaluation of duplicative agency functions and agency effectiveness, and
			 proposals for consolidating duplicative functions and programs between agencies
			 in the interests of cost-savings);
				(4)an explanation of the differences between
			 the President’s budget for fiscal year 2014 and the supplemental unified budget
			 referred to in this subsection;
				(5)an estimate of the cost per taxpayer of the
			 annual deficit for each year in which the supplemental unified budget is
			 projected to result in a deficit; and
				(6)under a separate heading entitled
			 Direct Spending, which shall include a category for
			 Means-Tested Direct Spending and a category for
			 Nonmeans-Tested Direct Spending and sets forth—
					(A)the average rate of growth for each
			 category in the total amount of outlays during the 10-year period preceding the
			 budget year;
					(B)information on the budget proposals for
			 reform of such programs;
					(C)a description of programs which shall be
			 considered means-tested direct spending and nonmeans-tested direct spending for
			 purposes of this paragraph; and
					(D)an annual estimate of the total amount of
			 outlays for each such program for the period covered by the budget proposal.
					(c)DefinitionThe term unified budget means
			 the total level of outlays, total level of receipts, and the resulting deficit
			 or surplus of the United States Government for a fiscal year.
			
	
		
			Passed the House of
			 Representatives February 6, 2013.
			Karen L. Haas,
			Clerk
		
	
